DETAILED ACTION
This non-final rejection is responsive to the claims filed 07 June 2021.  Claims 1-5 and 8-38 are pending.  Claim 1 is an independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities:  “the the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what is meant by “adapted to be receive to be placed on a control panel”.  Examiner assumed a control device is placed on a control panel.  Moreover, the limitations refer to “performing the predetermined actions”.  However, no predetermined actions were defined by claim 1.  No references to “predetermined actions” is made in any of the claims.  Accordingly, it is not clear what is the function of “predetermined actions”.  Further, it is not clear what is meant by “suitable to be placed on” and what determines suitability.  
Regarding claim 1, the limitations refer to “and structured such that it can at least partially match the input tool on air vehicle control panel (ID)”.  It is not clear whether the limitation refers to the control device or one of the several input tools.  The instant specification ([0033]) seems to state that the input tool (3) has a structure which at least partially match the input tool (ID) on the control system (CP) of air vehicles.  However, it is not clear what input tools the claims and the specification are referring to and what are they matching.  It seems that the input tools are already located on the control panel.  However, the claimed limitations then seem to state that they at least partially match the input tool on the control panel.  Accordingly, it is not clear what the input tools partially match.  For prior art purposes, Examiner interprets the foregoing to mean that the control panel for the aircraft has input tools.  
Regarding claim 1, the claim refers to “several input tools (3)”.  However, throughout the claim the reference is to a single input tool (3).  It is not clear how many input tools there.  Examiner assumes at least one input tool.  
Regarding claim 2, the claim states “characterized in that the body”.  It is not clear what the meaning is of “characterized”.  The foregoing applies to all claims.  
Regarding claim 10, it states: “characterized in that the input tool (3) sends a data to the processor unit (6) containing information on this when it is desired to be activated by the pilot”.  It is not clear what “this” is referring to.  For prior art purposes, Examiner interprets the foregoing to mean the pilot inputting commands.
Regarding claim 17, it states: “characterized in that in the memory unit (5), according to the operating state of the air vehicle, the functions to be performed by air vehicle, and input tool on air vehicle control panel (ID) to be activated for the performance of these functions and data for the input tool (3) information associated with the input tool on air vehicle control panel (ID) are recorded”.  It is not clear what is meant by “characterized in that in the memory unit (5), according to the operating state of the air vehicle”.  Further, it is not clear how the operating state of the vehicle relates to the input tool or the inputs of the pilot.  For prior art purposes, Examiner interprets the foregoing to mean the pilot inputs are stored in memory.
Regarding claim 19, this claim states: “characterized in that the processor unit (6) is configured so that it can receive the corresponding data from the the input tool (3) when any input tool (3) is desired to be activated by the pilot”.  It is not clear what is meant by “any input tool is desired to be activated”.  For prior art purposes, Examiner interprets the foregoing to mean processing input data.
Regarding claim 20, this claim states: “characterized in that when any input tool (3) is desired to be activated by the pilot, processor unit (6) is structured so that the input tool (3) is able to receive the corresponding data from the input tool drive unit (4)”.  It is not clear what is meant by “desired to be activated”.  For prior art purposes, Examiner interprets the foregoing to mean processing input data.
Regarding claim 21, this claim states: “characterized in that the processor unit (6) after receiving the data for activating the input tool (3) from the input tool (3) and/or the input tool drive unit (4) and for communicating with the memory unit (5) in the direction of the data stored in the memory unit (5), it is configured to check whether the input is valid according to the current operating status of air vehicle”  It is not clear what is meant by “in the direction of the data stored in the memory unit”.  
Regarding claim 24, this claim states: “characterized in that the processor unit (6) must be configured so that it is connected to the memory unit (5) after receiving the input data from the input tool (3) and/or from the input tool driver unit (4) when the input tool (3) is to be activated by the pilot, recording together with the date and time tag, in the memory unit (5)”.  It is not clear what is meant by, “must be configured so that it is connected to the memory unit”.  The previous claims state that the processor communicates with the memory.  It is not clear what functionality the current claim is referring to.  Further, it is not clear what is being recorded in the memory together with the date and time tag.  Moreover, there is no antecedent basis for date and time tag.  Accordingly, for prior art purposes, Examiner interprets the foregoing to mean recording inputs in memory.
Regarding claim 25, this claim states: “characterized in that the processor unit (6) is in communication with at least one sensor in the air vehicle to determine the current operating state of the air vehicle”.  Neither the claims nor the specification define what an operating state of the air vehicle is.  It is not clear what the claims are specifically referring to.  For prior art purposes, Examiner interprets the foregoing to mean the pilot inputs are stored in memory.
Similarly, claim 26 also refers to the operating state of the air vehicle.  Similar analysis applies.
Regarding claim 29, this claim states: “characterized in that the processor unit (6) is configured to connect to the memory unit (5) after obtaining information about the current operating state of air vehicle and to check whether air vehicle has any input matching the determined current operating state information”.  First, operating state information is not defined in the claims nor the instant specification.  Moreover, it is not clear how an input can match an operating state.  For prior art purposes, Examiner interprets the foregoing to mean retrieving pilot inputs.
Regarding claim 30, this claim states: “characterized in that the processor unit (6) is structured so as not to take any action in the preferred application of the invention unless it can reach any input record in the memory unit (5) as a result of the control operation performed in the memory unit (5)”.  It is not clear what is meant by “structured”.  Further, the previous claims recited that the processor is in communication with the memory. It is not clear how the processor is not able to reach input records in the memory.  For prior art purposes, Examiner interprets the foregoing to mean retrieving pilot inputs.
Regarding claim 31, this claim states: “characterized in that if the processor unit (6) does not arrive at any input record in the memory unit (5) as a result of a control operation performed in the memory unit (5), it is configured so that the data relating to the control process carried out in the memory unit (5) is stored in the memory unit (5) with date and time tags”.  It is not clear how a processor may not be able to access the memory unit since the previous claims describe this functionality.  Moreover, it is not clear how there can be no record of input in the memory if the operation was performed.  Further, it is not clear how can data be stored in the memory unit but the processor does not arrive at any input record in the memory unit.  Accordingly, for prior art purposes, Examiner interprets the foregoing to mean the memory does not store the input record.
Regarding claim 32, this claims states: “characterized in that when the processor unit (6) reaches at least one input record associated with the current operating state of air vehicle in the memory unit (5) as a result of the control operation performed in the memory unit (5), it is configured to operate the input tool drive unit (4) associated with the input tool (3) required to be activated for performance of said input”.  It is not clear what is meant by “when the processor unit reaches at least one input record associated with the current operating state of air vehicle”.  Operating state of air vehicle is not defined in the claims nor in the specification.  It is further not clear what is meant by “it is configured to operate the input tool drive unit (4) associated with the input tool (3) required to be activated for performance of said input”.  The instant specification does not offer further clarity.  For prior art purposes, Examiner interprets the foregoing to mean sending the operating signal upon pilot input.
Regarding claim 33, this claim states: “characterized in that when the processor unit (6) reaches at least one input record associated with the current operating state of air vehicle in the memory unit (5) as a result of the control operation performed in the memory unit (5), it is configured to record the data relating to this process together with the date and time tag in the memory unit (5) after the input tool drive unit (4) associated with the input tool (3) to be activated to perform said input”.  The operating state of the vehicle is not defined in the claims nor the specification and it is not clear what is stored in memory, especially since the previous claims appear to recite that pilot inputs are processed through memory.  Further, it is not clear what is meant by “control operation performed in the memory unit”.  The memory unit stores data.  Thus, it is not clear what is being performed in memory.  Further, it is not clear what is meant by “data relating to this process”.  It is not clear what data is being stored.  For prior art purposes, Examiner interprets the foregoing to mean that the memory stores inputs from the pilot prior to processing for validation.  The inputs are processed into memory at the date and time that the pilot makes the input.
Dependent claims inherit the deficiencies of the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 16-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn (US 2010/0262319 A1) hereinafter known as Gunn in view of Matsui (US 2016/0272300 A1) hereinafter known as Matsui.

Regarding independent claim 1, Gunn teaches:
A control device (1) adapted to be receive to be placed on a control panel of an air craft that control panel comprises keys and/or control bar, for controlling the suitability of inputs entered into the control panel (CP) by a pilot for operating the air vehicle and for performing the predetermined actions, having several input tools, memory unit, processor unit characterized by the following:  (Gunn: Fig. 4 and ¶[0026]; Gunn teaches receiving an input from an aircraft operator, comparing the input to rules, and not allowing entry if the data is invalid.  Fig. 3 and ¶[0021] further teaches the system which accepts user input.)
a body (2) having a structure suitable to be placed on the air vessel control panel (CP), several input tools (3) arranged on the body (2) and structured such that it can at least partially match the input tool on air vehicle control panel (ID), wherein the input tool (3) has the form of a key located on the control panel (CP) and/or the input tool (3) has the form of a control bar located on the control panel (CP),  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.)
at least one input tool drive unit (4) driving the input tool (3) located in the body (2) and associated with each input tool (3) to transmit the input to the associated input tool (3) to the input tool on air vehicle control panel (ID),  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)
...
...
...
check if input given to input tool (3) which is activated by the pilot in accordance with the data ... is valid input in the present case,  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)
if it indicates that the input is a valid input at the end of check, to operate the concerned input tool drive unit (4) associated with the input tools (3) for transmitting said input tools (3) to the input tool on air vehicle control panel (ID) matching the input tool (3) of the input and  (Gunn: Fig. 4 and ¶[0026]; Gunn teaches receiving an input from an aircraft operator, comparing the input to rules, and not allowing entry if the data is invalid.)
if it indicates that the input is not a valid input at the end of check, not to operate the concerned input tool drive unit (4) to inhibit transmission of the pilot-activated input tool (3) to the input tool on air vehicle control panel (ID) matching the input tool (3) of the input.  (Gunn: Fig. 4 and ¶[0026]; Gunn teaches receiving an input from an aircraft operator, comparing the input to rules, and not allowing entry if the data is invalid.)

Gunn does not explicitly teach:
at least one memory unit (5) located in the body (2) for recording input data to be given to the control panel (CP) according to predetermined conditions,
at least one processor unit (6) located in the body (2) in communication with the input tool (3), the input tool drive unit (4) and the memory unit (5) and structured as follows;
to communicate with the memory unit (5) by sensing the pilot-driven input tools (3),
... data stored in the memory unit (5) ...


However, Matsui teaches:
at least one memory unit (5) located in the body (2) for recording input data to be given to the control panel (CP) according to predetermined conditions,  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)
at least one processor unit (6) located in the body (2) in communication with the input tool (3), the input tool drive unit (4) and the memory unit (5) and structured as follows;  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)
to communicate with the memory unit (5) by sensing the pilot-driven input tools (3),  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)
... data stored in the memory unit (5) ...  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)


Gunn and Matsui are in the same field of endeavor as the present invention, as the references are directed to validating commands for aircraft before actuation.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system which validates pilot commands and prevents input when the commands are invalid as taught in Gunn with further processing the commands through a processor and memory and modules during validation as taught in Matsui.  Gunn already teaches processing pilot input and validating commands.  However, Gunn does not explicitly teach processing the commands through a processor and memory and modules during validation.  Matsui provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Gunn to include teachings of Matsui because the combination would allow efficient command processing.


Regarding claim 2, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn further teaches:
characterized in that the body (2) is placed on the control panel (CP) so as to prevent direct access of the pilot to the control panel (CP) input tool on air vehicle control panel (ID) and provide that this access is carried out via the input tool (3) on the body (2).  (Gunn: Fig. 3; Matsui teaches processing the command messages through the interface module.)


Regarding claim 3, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn further teaches:
characterized in that it has a box shape holding the input tool drive unit (4), the memory unit (5) and the processor unit (6) and holding the input tool (3) thereon.  (Gunn: Fig. 3; Gunn teaches the interface devices which have box shapes.)


Regarding claim 4, Gunn in view of Matsui teaches a control device according to Claim 3 (as cited above).

Gunn further teaches:
characterized in body (2) that it has a box shape holding the input tool drive unit (4), the memory unit (5) and the processor unit (6) and holding the input tool (3) thereon, the box facing to control panel (CP) is partially open.  (Gunn: Fig. 3; Gunn teaches the interface devices which have box shapes.  Since there are connection, the box is partially open.)



Regarding claim 5, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn further teaches:
characterized in that the input tool (3) has a structure which can at least partially match the input tool on air vehicle control panel (ID) on the control panel (CP) of the air vehicle.  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)




Regarding claim 8, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn further teaches:
characterized in that the input tool (3) has an equal number of input tool on air vehicle control panel (ID).  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)




Regarding claim 9, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn further teaches:
characterized in that the input tool (3) has an identical pattern or shape on the matching input tool on air vehicle control panel (ID).  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)




Regarding claim 10, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn further teaches:
characterized in that the input tool (3) sends a data to the processor unit (6) containing information on this when it is desired to be activated by the pilot.  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)





Regarding claim 11, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that the input tool drive unit (4) is located in the body (2) and is in communication with the input tool (3) and the processor unit (6).  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)




Regarding claim 12, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that the input tool drive unit (4) drives the input tool (3) for transmitting the input to the input tool on air vehicle control panel (ID) if the input entered by the pilot via the input tool (3) is determined to be valid by the processor unit (6).  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Figs. 3 and 19 and ¶[0042] and ¶[0053] teach an interface module for processing command messages and then sending the commands for actuation.)




Regarding claim 13, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn further teaches:
characterized in that the input tool drive unit (4) sends the data to the processor unit (6) containing information on this when the pilot wishes to activate the input tool (3).  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)




Regarding claim 14, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that the input tool drive unit (4) is electromechanical.  (Matsui: ¶[0042]; Matsui teaches actuator control commands that comprise position commands, rate commands, and others, to control the desired position, movement, state or operation of actuators.)




Regarding claim 16, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that the memory unit (5) is contained within the body (2) and is in communication with the processor unit (6).  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)




Regarding claim 17, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that in the memory unit (5), according to the operating state of the air vehicle, the functions to be performed by air vehicle, and input tool on air vehicle control panel (ID) to be activated for the performance of these functions and data for the input tool (3) information associated with the input tool on air vehicle control panel (ID) are recorded.  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)




Regarding claim 18, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that the processor unit (6) is located in the body (2) and is in communication with the input tool (3), the input tool drive unit (4) and the memory unit (5).  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)




Regarding claim 19, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that the processor unit (6) is configured so that it can receive the corresponding data from the the input tool (3) when any input tool (3) is desired to be activated by the pilot.  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)




Regarding claim 20, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that when any input tool (3) is desired to be activated by the pilot, processor unit (6) is structured so that the input tool (3) is able to receive the corresponding data from the input tool drive unit (4).  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)




Regarding claim 21, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn further teaches:
characterized in that the processor unit (6) after receiving the data for activating the input tool (3) from the input tool (3) and/or the input tool drive unit (4) and for communicating with the memory unit (5) in the direction of the data stored in the memory unit (5), it is configured to check whether the input is valid according to the current operating status of air vehicle.  (Gunn: Fig. 4 and ¶[0026]; Gunn teaches receiving an input from an aircraft operator, comparing the input to rules, and not allowing entry if the data is invalid.)




Regarding claim 22, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn further teaches:
characterized in that when the processor unit (6) determines that the input is a valid input as a result of the control operation performed in the direction of the data stored in the memory unit (5), it is configured to operate the input tool drive unit (4) associated with said input tool (3) for the transmission of said input to the input tool on air vehicle control panel (ID) by input tool (3) to be performed by air vehicle.  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)







Regarding claim 23, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn further teaches:
characterized in that when the processor unit (6) determines that the input is not a valid input as a result of the control operation performed in the direction of the data stored in the memory unit (5), it is configured not to operate the input tool drive unit (4) associated with said input tool (3) so that it is not transmitted to the input tool on air vehicle control panel (ID) in order to prevent the input from being carried out by air vehicle.  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  It does not process the input if it is not compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)







Regarding claim 24, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that the processor unit (6) must be configured so that it is connected to the memory unit (5) after receiving the input data from the input tool (3) and/or from the input tool driver unit (4) when the input tool (3) is to be activated by the pilot, recording together with the date and time tag, in the memory unit (5).  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)







Regarding claim 25, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that the processor unit (6) is in communication with at least one sensor in the air vehicle to determine the current operating state of the air vehicle.  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)







Regarding claim 26, Gunn in view of Matsui teaches a control device according to Claim 23 (as cited above).

Matsui further teaches:
characterized in that the processor unit (6) is configured to receive data regarding the current operating state of air vehicle from at least one sensor from the input tool (3) and/or from the input tool drive unit (4) before communicating with the memory unit (5) after receiving the data for activating the input tool (3) and to process the data to obtain information about the current state of air vehicle.  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)







Regarding claim 27, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that the processor unit (6) is configured to communicate with at least one sensor within air vehicle at predetermined periods.  (Matsui: Fig. 10; Matsui teaches communication with the actuator controller and power controller.)







Regarding claim 28, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Matsui further teaches:
characterized in that the processor unit (6) is configured to receive data relating to the current operating state of air vehicle from the at least one sensor during such periods and to process the data to obtain information regarding the current operating state of the air vehicle.  (Matsui: Fig. 10; Matsui teaches communication with the actuator controller and power controller.)







Regarding claim 29, Gunn in view of Matsui teaches a control device according to Claim 26 (as cited above).

Matsui further teaches:
characterized in that the processor unit (6) is configured to connect to the memory unit (5) after obtaining information about the current operating state of air vehicle and to check whether air vehicle has any input matching the determined current operating state information.  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)




Regarding claim 30, Gunn in view of Matsui teaches a control device according to Claim 27 (as cited above).

Matsui further teaches:
characterized in that the processor unit (6) is structured so as not to take any action in the preferred application of the invention unless it can reach any input record in the memory unit (5) as a result of the control operation performed in the memory unit (5).  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)




Regarding claim 31, Gunn in view of Matsui teaches a control device according to Claim 27 (as cited above).

Matsui further teaches:
characterized in that if the processor unit (6) does not arrive at any input record in the memory unit (5) as a result of a control operation performed in the memory unit (5), it is configured so that the data relating to the control process carried out in the memory unit (5) is stored in the memory unit (5) with date and time tags.  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)





Regarding claim 32, Gunn in view of Matsui teaches a control device according to Claim 27 (as cited above).

Matsui further teaches:
characterized in that when the processor unit (6) reaches at least one input record associated with the current operating state of air vehicle in the memory unit (5) as a result of the control operation performed in the memory unit (5), it is configured to operate the input tool drive unit (4) associated with the input tool (3) required to be activated for performance of said input.  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)




Regarding claim 33, Gunn in view of Matsui teaches a control device according to Claim 30 (as cited above).

Matsui further teaches:
characterized in that when the processor unit (6) reaches at least one input record associated with the current operating state of air vehicle in the memory unit (5) as a result of the control operation performed in the memory unit (5), it is configured to record the data relating to this process together with the date and time tag in the memory unit (5) after the input tool drive unit (4) associated with the input tool (3) to be activated to perform said input.  (Matsui: ¶[0133]; Matsui teaches a processor communicating with a memory to process instructions.  Further, Fig. 3 and ¶[0053] teach an interface module for processing command messages.)




Regarding claim 35, Gunn in view of Matsui teaches a control device according to Claim 32 (as cited above).

Gunn further teaches:
characterized in that the processor unit (6) is configured to communicate with the memory unit (5) after receiving the data transmitted by the voice command detection unit (7) and check whether the input according to the current state of the air vehicle in the direction of the data stored in the memory unit (5) is valid.  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gunn in view of Matsui in view of Larson (US 2013/0181448 A1) hereinafter known as Larson.


Regarding claim 15, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn in view of Matsui does not explicitly teach the limitation of claim 15.

However, Larson teaches:
characterized in that the input tool drive unit (4) is solenoidal.  (Larson: ¶[0012]; Larson teaches actuators being solenoids.)

Larson is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. actuating parts of an aircraft.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system which validates pilot commands and further sends the signal to the actuators upon validation as taught in Gunn in view of Matsui with further actuators being solenoidal as taught in Matsui.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Gunn and Matsui to include teachings of Larson because the combination would allow efficient command processing.


Claims 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn in view of Matsui in view of Barber (US 10,672,280 B1) hereinafter known as Barber.

Regarding claim 34, Gunn in view of Matsui teaches a control device according to Claim 1 (as cited above).

Gunn in view of Matsui does not explicitly teach the limitations of claim 34.

However, Barber teaches:
characterized in that the control device (1) for air vehicles subject of the invention further comprises a voice command detection unit (7) in communication with the processor unit (6) in the body (2) for detecting the pilot voice command, configured to transmit the data for the detected data to the processor unit (6).  (Barber: col. 2, lines 55-67; Barber teaches pilot voice input.)
Barber is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. processing pilot inputs.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system which validates pilot commands and further sends the signal to the actuators upon validation as taught in Gunn in view of Matsui with further using voice inputs as taught in Barber.  Gunn already teaches pilot inputs into the interface.  However, Gunn in view of Matsui does not explicitly teach using voice inputs.  Barber provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Gunn and Matsui to include teachings of Barber because the combination would allow efficient command processing.



Regarding claim 36, Gunn in view of Matsui teaches a control device according to Claim 32 (as cited above).

Gunn further teaches:
characterized in that if the processor unit (6) determines that the ... input received via the ... command detection unit (7) as a result of the control operation performed in the direction of the data stored in the memory unit (5) is a valid input, it is configured to operate the input tool drive unit (4) associated with the input tool (3) for transmission of said input to the input tool on air vehicle control panel (ID) by the input tool (3) to realize by air vehicle.  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)

Barber further teaches voice inputs.  (Barber: col. 2, lines 55-67; Barber teaches pilot voice input.)

Barber is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. processing pilot inputs.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system which validates pilot commands and further sends the signal to the actuators upon validation as taught in Gunn in view of Matsui with further using voice inputs as taught in Barber.  Gunn already teaches pilot inputs into the interface.  However, Gunn in view of Matsui does not explicitly teach using voice inputs.  Barber provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Gunn and Matsui to include teachings of Barber because the combination would allow efficient command processing.




Regarding claim 37, Gunn in view of Matsui teaches a control device according to Claim 34 (as cited above).

Gunn further teaches:
characterized in that when the processor unit (6) determines that the ... input received via the ... command detection unit (7) is not a valid input as a result of the control operation performed in the direction of the data stored in the memory unit (5), it is configured not to operate input tool drive unit (4) associated with said input tool (3) for avoiding transmission to the input tool on air vehicle control panel (ID) in order to prevent said input performance by air vehicle.  (Gunn: Fig. 3 and ¶[0021]; Gunn teaches the system which includes a device that accepts inputs.  The system processes the input and determines whether it is compliant.  The activated input can become part of a flight plan and/or can direct a change in a characteristic of the aircraft.)

Barber further teaches voice inputs.  (Barber: col. 2, lines 55-67; Barber teaches pilot voice input.)
Barber is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. processing pilot inputs.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system which validates pilot commands and further sends the signal to the actuators upon validation as taught in Gunn in view of Matsui with further using voice inputs as taught in Barber.  Gunn already teaches pilot inputs into the interface.  However, Gunn in view of Matsui does not explicitly teach using voice inputs.  Barber provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Gunn and Matsui to include teachings of Barber because the combination would allow efficient command processing.





Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gunn in view of Matsui in view of Roemerman (US 2017/0121020 A1) hereinafter known as Roemerman.

Regarding claim 38, Gunn in view of Matsui teaches a control device according to Claim 35 (as cited above).

Roemerman teaches:
characterized in that a control device (1) for air vehicles is applied on a control panel (CP) which enables the operation of air and ground weapons of warplanes.  (Roemerman: Fig. 21 and ¶[0092] and ¶[0108]-¶[0109]; Roemerman teaches a pilot interacting with a weapons interface.)

Roemerman is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. processing pilot inputs.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system which validates pilot commands and further sends the signal to the actuators upon validation as taught in Gunn in view of Matsui with interface being used for weapons systems as taught in Roemerman.  Gunn already teaches pilot inputs into the interface.  However, Gunn in view of Matsui does not explicitly teach the interface being used for weapons systems.  Roemerman provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Gunn and Matsui to include teachings of Roemerman because the combination would allow efficient command processing.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145